DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 15 are objected to because of the following informalities: 
Claim 12 recites “The machine-readable medium of claim 9”, but claim 9 is directed to a method. Additionally, claim 12 recites features which are identical to those of method claim 2. Examiner believes this to be a typographical error in the dependency of claim 12, and that claim 12 should instead be dependent from independent claim 11, which recites “A machine-readable medium”. For purposes of Examination, claim 12 has been interpreted herein to be dependent instead from claim 11. Appropriate correction is required.
Claim 15 recites “The method of claim 14”, but claim 14 is directed to a “machine-readable medium”. Additionally, claim 15 recites features which are identical to those of method claim 5. Examiner believes this to be a typographical error. For purposes of examination, claim 15 has been interpreted herein to be directed instead to “The machine-readable medium of claim 14”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2018/0348781 A1 (hereinafter “Zheng”).
Regarding claim 1, Zheng discloses a computer-implemented method for labeling objects for autonomous driving (Fig. 5), the method comprising: 
receiving a list of images captured in a chronological order, wherein each of the images was captured by a sensor mounted on an autonomous driving vehicle (ADV) while driving through a driving environment (Fig. 5, step 510, ¶0062, 0070; “video images are received first from passive sensors” wherein the autonomous driving vehicle is equipped with the passive sensors which include photographic sensors such as a video camera); 
identifying a first image of the images that includes a first object in a first dimension detected and recognized by an object detector based on the first image using (Fig. 5, step 520, ¶0070; “Based on received video images, different objects present in the video images are detected and tracked, at 520, together with various visual properties such as depth and motion associated with each of the objects, etc.”); and 
in response to the identified first object, 
traversing the images in the list backwardly in time to identify a second image that includes a second object in a second dimension based on a moving trail of the ADV represented by the list of images (¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier. For example, if an object appears very small earlier in time and the detection thereof has a lower confidence score. But later the object becomes closer and closer in time and the later detection thereof may have a much higher confidence score. In this case, cross validation cross time may be applied to the earlier decision as to whether the object exists in earlier frames or not.”), and
labeling the second object in the second image equivalent to the first object in the first image, wherein the list of images having the labeled second image is utilized for a subsequent object detection during autonomous driving (Fig. 5, step 540-595, ¶0073; “A change in the earlier decision may cause a change to the label for the earlier data, which may thus affect the training data and subsequently the quality of the models trained using such labeled data.” The training data is used to update the local and global models for object detection, and therefore is used for subsequent object detection by the vehicle during autonomous driving, as claimed.).

Regarding claim 2, claim 1 is incorporated, and Zheng further discloses training the object detection algorithm using at least a portion of the images in the list including the labeled first object (Fig. 5, steps 550-580, ¶0073-0075; “Once the data or objects are labeled at 540, the labeled data are processed so that events of interest may be selected. In some embodiments, events of interest to be used to locally adapt the models may differ from that for updating the global models.”).

Regarding claim 3, claim 2 is incorporated, and Zheng further discloses wherein the object detection algorithm is utilized to detect in an image an object with a smaller size, partially or fully occluded (¶0086, 0095, Fig. 8B; “As can be seen, some detected objects are close and some are farther away. Some objects are partially occluded in this image but such object may become better detected in time when the spatial relationships among different objects changes over time.”).

Regarding claim 4, claim 1 is incorporated, and Zheng further discloses wherein the first object represents a lane marking of a lane in which the ADV was driving or an obstacle near the ADV (¶0003, 0067, 0090; “To allow obstacle avoidance, it is crucial to monitor the changing spatial relationships between the vehicle and each of the relevant objects.”).

Regarding claim 6, claim 1 is incorporated, and Zheng further discloses wherein the first image was captured at a first point in time and the second image was captured at a second point in time that was before the first point in time (¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier.”). 

Regarding claim 7, claim 6 is incorporated, and Zheng further discloses wherein the first object in the first dimension in the first image represents a closer view from the ADV detectable by the object detector, and wherein the first object in the second dimension in the second image represents a farther view from the ADV that is undetectable by the object detector using the object detection algorithm (¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier. For example, if an object appears very small earlier in time and the detection thereof has a lower confidence score. But later the object becomes closer and closer in time and the later detection thereof may have a much higher confidence score. In this case, cross validation cross time may be applied to the earlier decision as to whether the object exists in earlier frames or not.”).

Regarding claim 8, claim 6 is incorporated, and Zheng further discloses wherein the second object of the second image is identified as equivalent to the first object of the first image by tracking relative positions of a corresponding object in one or more images between the first image and the second image in the list (¶0070, 0073; “Based on received video images, different objects present in the video images are detected and tracked, at 520, together with various visual properties such as depth and motion associated with each of the objects, etc.”).  

Regarding claim 9, claim 1 is incorporated, and Zheng further discloses wherein the first object was detected and annotated in the first image online while the ADV was driving, and wherein the list of images were stored in a persistent storage device of the ADV (¶0065, 0071; “The tracked objects are sent to the on-the-fly data labeling unit 330, where the tracked objects are processed for cross validation, either based on data from sensors of different modalities or data from previous times, to enable on-the-fly labeling of candidate training data. Such labeled candidate training data are stored in storage 390 for labeled candidate training data.”).

Regarding claim 10, claim 9 is incorporated, and Zheng further discloses wherein the second object is identified and labeled by traversing the list of images offline (¶0104; “the cross temporal validation may use current detection results to validate or affirm such previous detections. In this situation, the system may back track in time to modify the labels (possibly also the confidence scores) of the previous detection results so that ambiguities are resolved. With this back track mechanism, use training data may be identified via future detection result so that such training may be labeled appropriately and used to adapt the models.”).

Claim 11 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 1. Therefore, the recited elements of Claim 11 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 1, and Zheng further discloses a non-transitory machine-readable medium having instructions stored thereon (Zheng, ¶0011-0012).

Claim 12 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 2. Therefore, the recited elements of Claim 12 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 2.

Claim 13 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 3. Therefore, the recited elements of Claim 13 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 3.

Claim 14 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 4. Therefore, the recited elements of Claim 14 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 4.

Claim 16 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 6. Therefore, the recited elements of Claim 16 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 6.

Claim 17 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 7. Therefore, the recited elements of Claim 17 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 7.

Claim 18 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 8. Therefore, the recited elements of Claim 18 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 8.

Claim 19 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 9. Therefore, the recited elements of Claim 19 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 9.

Claim 20 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 10. Therefore, the recited elements of Claim 20 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 10.

Claim 21 recites a data processing system having elements corresponding to the steps recited in method Claim 1. Therefore, the recited elements of Claim 21 are mapped to the Zheng reference in the same manner as the corresponding elements in Claim 1, and Zheng further discloses a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (¶0009).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied to claim 1 and 11 above, in view of US Patent No. 10,169,680 B1 (hereinafter “Sachdeva”).
Regarding claim 5, claim 4 is incorporated, and Zheng does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Sachdeva does as follows. 
Sachdeva teaches wherein the first object represents a traffic sign, a traffic light, a vertical pole, an intersection, or a cross walk (Sachdeva, col. 24, l.1-15; “the target 82 may include all or a portion of a person, vehicle, motorcycle, truck, train, bicycle, wheelchair, pedestrian, animal, road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree, any other suitable object, or any suitable combination of all or part of two or more objects.”). 
Sachdeva is considered analogous art because it pertains to object detection and labeling for autonomous vehicle operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection algorithm taught by Zheng to detect objects including road signs, traffic lights, etc., as taught by Sachdeva, in order to more efficiently implement obstacle avoidance during operation of the autonomous vehicle. 

Claim 15, which has been interpreted herein to recite “The machine-readable medium of claim 14”, recites elements corresponding to the elements recited in method Claim 5. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5. Additionally, the rationale and motivation to combine the Zheng and Sachdeva references presented in the rejection of claim 5 apply to this claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668